UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                          3/19/2020
 Sherif Loka,

                                Plaintiff,
                                                            1:19-cv-03158 (LTS) (SDA)
                    -against-
                                                             ORDER
 Mount Sinai Health System, Inc., et al.,

                                Defendants.



STEWART D. AARON, United States Magistrate Judge:

       In light of recent public health developments, the previously scheduled initial conference

on April 9, 2020 at 2:30 p.m. (see ECF No. 28) shall be conducted by telephone rather than in

person. At the scheduled time, the parties shall each separately call (888) 278-0268 (or (214) 765-

0479) and enter access code 6489745.

SO ORDERED.

DATED:          New York, New York
                March 19, 2020

                                                 ______________________________
                                                 STEWART D. AARON
                                                 United States Magistrate Judge
